Martin Ch. J.:
The land in question being the property of the defendant at the time of the conveyance by her to Parish, she *34had power, under the act of 1855, to sell and convey it Cfin like manner and with the like' effect as if she were unmarried.” The obvious intention of the act of 1855 was to give to a feme covert the same control over and power of alienation of her property as she would have if a feme sole; and the husband’s assent is no longer necessary to render valid a conveyance by her of her separate estate, as against herself. Whether the husband, if living with her, or surviving her, may not have rights adverse to the claim of her vendee to possession, and superior to that claim during the life of such - husband, is a question not involved in this case; certainly no one but the husband can dispute the plaintiff’s claim or title; and as the husband is dead, the right of the. plaintiff to the possession is perfect.
The judgment should be reversed, and a judgment rendered for the plaintiff.
The other Justices concurred.